DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 26 April 2021 for the application file 20 August 2019. Claims 1-11 are pending:
Claims 4-8 and 11 have been withdrawn without traverse in the reply filed 11 February 2021; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/004665 filed 09 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-034792 file 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments filed 26 April 2021 with respect to the 35 USC 112(b) rejection of Claim 1 have been fully considered and are persuasive; these rejection and dependent rejections have been withdrawn.
Applicant’s amendments filed 26 April 2021 with respect to the 35 USC 103 rejections of Claims 1, 2, and 10 as obvious over KIMURA or alternatively, KOBASHI in view of KIMURA have been fully considered and are persuasive; these rejections have been withdrawn.
Applicant’s amendments filed 26 April 2021 with respect to the 35 USC 102 and 35 USC 103 rejections of Claims 1, 2, 9, and 10 and Claim 3, respectively, as being anticipated by MOMIYAMA and as being obvious over MOMIYAMA have been fully considered but are not persuasive. Applicant submits that the Examiner mistakenly confused formula 10 of MOMIYAMA as the taught solid-phase carrier (pg. 6-7). Applicant further argues that MOMIYAMA fails to disclose the structure represented by formula I in Claim 1 (pg. 7, top).
The Examiner respectfully disagrees.
As stated in the prior Office action, “[t]he carriers comprise a methacrylate-based monomer having a formula 10”. This may have been mistakenly construed by the Applicant that the Examiner was equating formula 10 of MOMIYAMA with the claimed formula I of Claim 1. The Examiner was attempting to show that the taught solid-phase carrier structure is based on formula 10 (glycerol dimethacrylate). As explained in the following rejection, MOMIYAMA teaches the copolymerization of glycerol dimethacrylate with glycidyl methacrylate to produce the claimed carrier. MOMIYAMA further discloses ring-opening with excess thioglycerol.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MOMIYAMA et al. (US PGPub 2017/0043320 A1; priority date of 06 April 2015 to WO 2015/080174 A1).
Regarding Claim 1, MOMIYAMA discloses solid-phase carriers/fillers for chromatography, specifically porous particles for use in antibody purification in liquid chromatography (p0085, p0429) and a method for preparing 
The (1) monomer having a reactive group for binding a ligand includes an epoxy group-containing unsaturated monomer, e.g., a methacrylate-based monomer (p0267; Formula 26); MOMIYAMA identifies glycidyl methacrylate as a monomer (p0279). The (2) another monomer is identified to include hydroxyl group-containing non-crosslinkable unsaturated monomers (p0281-0282), MOMIYAMA identifies a methacrylate-based monomer, including glycerin dimethacrylate (p0305, p0311, Formula 29). Said monomer and another monomer are used at specific ratios (p0280, p0312) and are reacted with cross-linking agents to yield the solid-phase carrier (p0343) In a preferred embodiment, MOMIYAMA provides in Example 7 a method of preparing these carriers for chromatography, wherein 8.87 g of glycidyl methacrylate and 4.44 g of glycerin dimethacrylate (i.e., glycerol 1,3-dimethacrylate and glycidyl methacrylate as monomer units; p0418) followed by ring-opening of unreacted epoxy groups with excess thioglycerol (i.e., excess implies a complete ring-opening rate; i.e., wherein a ring-opening rate of glycidyl groups of the porous particles is 95% or more; p0416). This would then yield the claimed copolymer particle structure as claimed in formula I (i.e., a packing material… comprising porous particles comprising copolymer particles comprising at least glycerol 1,3-dimethacrylate and glycidyl methacrylate as monomer units and a structure represented by formula I).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	While MOMIYAMA is deficient in explicitly disclosing a use of the carriers for size exclusion chromatography as claimed, such a limitation merely states the purpose or intended use of the invention. If the body of a claim fully and intrinsically sets forth all limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II).
	Furthermore, the limitation requiring a ring-opening rate of glycidyl groups of the porous particles is 95% or more is considered a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this limitation does not further limit the claimed product.
	Regarding Claim 2, as applied to the rejection of Claim 1, MOMIYAMA further discloses preparing the particle fillers for chromatography, utilizing 8.87 g of glycidyl methacrylate and 4.44 g of glycerin dimethacrylate (p0418); these masses correspond to 76.2 mol% and 23.8 mol%, respectively (for 142.15 g/mol and 228.24 g/mol molecular weights), of the copolymer, which read upon the claimed ranges of 6 to 29 mol% of glycerol 1,3-dimethacrylate and 71 to 94 mol% of glycidyl methacrylate.
Regarding Claim 9, as applied to the rejection of Claim 1, MOMIYAMA further discloses the taught particle fillers are used to fill a chromatography column for the purification of a monoclonal antibody (i.e., a column… comprising a housing for liquid chromatography and the packing material according to claim 1 packed into the housing for liquid chromatography; p0429).
	Regarding Claim 10, as applied to the rejection of Claim 9, MOMIYAMA further discloses the chromatography column is connected to an AKTA Prime Plus apparatus (i.e., a chromatography apparatus comprising the column for size exclusion chromatography according to claim 9; p0429).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOMIYAMA.
Regarding Claim 3, as applied to the rejection of Claim 1, MOMIYAMA further discloses the R64 of formula 29 is a linear chain having 1-5 carbon atoms (p0309), which overlaps with the claimed n = 4 and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MANO et al. (US Patent 7,205,361) discloses liquid chromatography porous media (c3/3-10) comprising a copolymer of glycerol dimethacrylate and glycidyl methacrylate (c3/31-52) prepared via a method step including epoxy ring-opening (c13/65-c14/7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777